Citation Nr: 0804836	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for a right 
knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  

3. Entitlement to a compensable initial rating for a 
gastrointestinal condition.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1984 to October 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, and a decision of September 
2006 by the RO in Roanoke, Virginia.  The veteran appeared 
before the undersigned Veterans Law Judge in a hearing in 
Washington D.C. in November 2007 to present testimony on the 
issue on appeal.  The hearing transcript has been associated 
with the claims file.

The Board notes that the veteran, in his November 2007 
personal hearing, appears to raise a claim of service 
connection for insomnia, including as secondary to chemical 
exposure and Gulf War service.  This matter is REFERRED to 
the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by full 
extension and at least 100 degrees of flexion with no 
findings of instability.  

2.  The veteran's right knee has full range of motion, with 
no evidence of instability or pain on motion.  

3.  The veteran's gastrointestinal condition is "moderate," 
and is manifested by frequent episodes of bowel disturbance 
with abdominal distress.  

4.  There is no medical evidence of bilateral hearing loss, 
as defined by VA.

5.  The veteran has not been diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5003, 5260 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

2.  The criteria for a compensable initial rating for a right 
knee disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for a 10 percent rating, but no higher, for 
a gastrointestinal condition have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.114 Diagnostic Code 7319 (2007).

4.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

5.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In July 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
of service connection for hearing loss and the original 
claims of service connection for a left and right knee 
disability.  Service connection was subsequently granted for 
the knee disabilities, and the veteran appealed the initial 
rating.  Although a letter was not sent detailing the 
requirements for the claims for increased rating until April 
2007, the November 2005 rating decision stated what evidence 
was necessary to obtain a higher rating, as did the statement 
of the case, and the veteran has stated that he does not have 
any additional evidence to submit.  See July 2005 and June 
2007 Notice Response records.  The April 2007 notice letter 
also provided the veteran with notice of the disability 
rating and effective date regulations for the claims of 
increased ratings for the knee disabilities and service 
connection for hearing loss.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the claims were 
not readjudicated after the April 2007 letter, the veteran 
had ample time to respond, and in June 2007, the veteran 
stated that he had no other information or evidence to give 
VA to substantiate these claims.  In light of the foregoing, 
the Board finds that any prejudice that resulted was 
harmless.

In February 2006, the AOJ sent a letter to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claim of service connection for 
PTSD and the original claim of service connection for a 
gastrointestinal condition.  Service connection was 
subsequently granted for a gastrointestinal condition, and 
the veteran appealed the initial rating.  Although a letter 
was not sent detailing the requirements for a claim for 
increased rating, the September 2006 rating decision stated 
what evidence was necessary to obtain a higher rating, as did 
the statement of the case.  The veteran has submitted 
additional evidence during the pendency of this appeal and 
had a personal hearing; it does not appear that the failure 
to provide a separate notice letter had any prejudicial 
affect on the veteran.  The Board notes that the veteran was 
not provided with notice of the effective date and disability 
rating regulations specific to these claims (notice was 
provided for the other claims in April 2007).  There is no 
failure-to-notify prejudice, however.  For the claim of 
service connection for PTSD, because the claim has been 
denied, any question as to the appropriate disability rating 
or effective date has been rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, for the claim of an increased initial rating 
for a gastrointestinal condition, because the claim has been 
granted, any error in failing to notify the veteran regarding 
assignment of an effective date for increased compensation is 
harmless error, since the veteran may disagree with the 
effective date assigned for the increased evaluation when the 
RO implements this decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a personal hearing.  Consequently, the Board finds 
that the claims are ready for review.  

Knee Disabilities

An August 2005 VA examination record reports that the right 
and left knee joints appeared normal, posture and gait were 
within normal limits, and examination of the feet did not 
reveal any sign of abnormal weight-bearing.  The McMurray's 
test and Drawer test for each knee was within normal limits.  
X-ray images indicated mild osteoarthritic changes in each 
knee.  The record notes the veteran's history of periodic 
pain in the left knee, as often as once or twice a month for 
up to five minutes, during exercise, running, standing, and 
climbing.  The veteran stated that his knee pain did not 
cause incapacitation or flare-ups and did not diminish his 
ability to perform daily functiones.  The veteran reported 
that he stopped running or exercising when the pain started 
up.  Range of motion of the left knee was noted to be 0 to 
120 degrees, with pain beginning at 100 degrees, weakness 
with flexion, and additional limitation of joint function due 
to pain after repetition.  There was no additional limitation 
of motion due to fatigue, weakness, lack of endurance, or 
incoordination.  The examiner stated that he was unable to 
make a determination on whether pain additionally limited the 
joint function in degrees.  The examination record does not 
report any complaints pertaining to the right knee, and the 
veteran is noted to have full (0 to 140) range of motion.  
The examiner stated that range of motion of the right knee 
was not additionally limited by pain, weakness, lack of 
endurance, or incoordination after repetition.

At his November 2007 personal hearing, the veteran testified 
that he had "deep," throbbing knee pain that made his knee 
feel "a bit wobbly."  The veteran added that the knee does 
not give out; instead it can have a feeling of potential 
buckling if the veteran does not sit down.  The veteran 
reported that he had not had that pain or feeling since 
active service.  The veteran also testified that he had 
flare-ups when on his feet, noting that it was like a 
"warning sign" that he needed to get off his feet.  

The veteran's right and left knee disabilities are rated 
under Diagnostic Code (DC) 5003, which provides ratings for 
degenerative arthritis.  The Board initially notes that DC 
5003 provides a 20 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints 
with occasional incapacitating exacerbations.  Although the 
veteran has confirmed arthritis in 2 major joints, the knees, 
there is no evidence, to include history, of incapacitating 
exacerbations.  Consequently, a 20 percent rating is not 
warranted under DC 5003 for a bilateral knee disability.  




        Left knee

The veteran's left knee disability is rated at 10 percent 
under DC 5003, for arthritis with painful range of motion 
that is otherwise noncompensable under the limitation of 
motion rating criteria.  Limitation of motion of the knee is 
evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a 
10 percent rating is assigned for flexion limited to 45º, a 
20 percent rating is assigned for flexion limited to 30º, and 
a 30 percent rating is assigned for flexion limited to 15º.  
DC 5261 provides a 10 percent rating for extension limited to 
10º, a 20 percent rating for extension limited to 15º, a 30 
percent rating for limitation to 20º, and a 40 percent rating 
for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2006).  The appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A compensable rating is not warranted under either DC 5260 or 
5261.  The August 2005 VA examination record reports that the 
veteran can flex to 100 degrees before pain sets in.  
Although the examiner noted that additional limitation of 
joint function resulted from pain after repetition, the 
examiner was not able to quantify such an additional 
limitation, and the record does not suggest that the 
veteran's flexion has ever been limited to 45 degrees or 
less.  The record also indicates that the veteran can extend 
fully, with no evidence of pain on extension.  In sum, the 
veteran's range of motion is too significant to warrant a 
compensable rating for either limitation of extension or 
limitation of flexion.  

The Board has also considered whether a separate rating is 
warranted under DC 5257 for instability.  See VAOGCPREC 9-
2004.  DC 5257 provides a 10 percent rating for slight 
instability and a 20 percent rating for moderate instability.  
The record does not report any findings of instability or 
laxity, however, and although the veteran testified that his 
knee sometimes feels like it could become "wobbly," he did 
not report any episodes of "wobbliness" since separating 
from service.  Consequently, a compensable rating is not 
warranted under DC 5357.

A rating in excess of 10 percent is also not warranted under 
any of the other rating criteria pertaining to the knee 
because there is no evidence of ankylosis, cartilage 
abnormality, or malunion of the tibia and fibula.  
Consequently, a rating in excess of 10 percent for the 
veteran's left knee disability is denied.

	Right knee 

The veteran seeks a compensable rating for his right knee 
disability.  The foregoing evidence indicates that the 
veteran had pain-free and normal range of extension and 
flexion in his right knee, and objective testing of range of 
motion revealed no fatigue, weakness, lack of endurance, 
incoordination, or decreased range of motion after 
repetition.  Additionally, the evidence does not include any 
findings of laxity or instability.  Consequently, ratings are 
not available for the right knee under DC 5260 (limitation of 
flexion), 5261 (limitation of extension), or 5257 
(instability).  

A higher rating is also not available for the right knee 
under an alternate diagnostic code.  There is no evidence of 
genu recurvatum, dislocation or removal of cartilage, or 
malunion or nonunion.  See 38 C.F.R. § 4.71a 5256, 5258, 
5259, 5262, 5263.  Additionally, there are no objective 
findings of painful motion to warrant a compensable rating 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5003 (10 percent 
rating provided for painful motion that is otherwise 
noncompensable under the limitation of motion rating 
criteria).  Consequently, the veteran's claim for a 
compensable rating for a right knee disability is denied.

Gastrointestinal Disability 

A June 2006 VA examination record reports the veteran's 
history of abnormal bowel movements with occasional episodes 
of diarrhea since his return from the first Gulf War.  The 
veteran reported that he did not have true pain, but he had 
explosive bowel movements, especially after eating.  The 
veteran denied losing any weight, and he was not anorectic.  
There was no evidence of jaundice or other gastrointestinal 
symptoms.  Examination of the abdomen was completely within 
normal limits, with normal bowel sounds and no palpable 
organs or masses.  A barium enema X-ray was normal with the 
exception of a few diverticulae.  The examiner stated that 
the veteran's symptoms were more suggestive of irritable 
bowel syndrome than diverticulitis.  

Private treatment records indicate that an endoscopy and 
colonoscopy were conducted in September 2007 after a rectal 
examination revealed a small amount of blood.  See McBride 
records.  The records report the veteran's history of 
occasional rectal bleeding, problems with bowel habit 
changes, and increased urinary urgency, frequency, and other 
symptoms that never returned back to normal after his service 
in the Gulf War.  The records note that the veteran's abdomen 
was soft, nontender, and nondistended with normal and active 
bowel sounds.  After the endoscopy and colonoscopy were 
conducted, the veteran was diagnosed with diverticulosis, 
internal hemorrhoids, mild gastritis, and hiatal hernia.  The 
private physician subsequently submitted a statement in 
November 2007, in which he asserted that the veteran's 
symptoms resulted from Celiac Disease.  The examiner stated 
that he believed the veteran's Celiac Disease was due to his 
Gulf War service.  

At his personal hearing, the veteran testified that since 
being diagnosed with Celiac Disease and following a gluten-
free diet, his symptoms had improved.  He reported that he no 
longer had the diarrhea sensation as much, and his stool 
seemed a little bit better.  He reported that prior to his 
change in diet, his condition was manifested by cramping pain 
and explosive diarrhea on a daily basis.  He stated that he 
did not remember a history of constipation, and he denied a 
history of vomiting.  

The veteran's gastrointestinal disorder is rated by analogy 
to DC 7319, which rates irritable colon syndrome.  The Board 
initially notes that the veteran is service connected for 
irritable bowel syndrome (IBS) but has since been diagnosed 
with Celiac Disease.  Although the veteran is not 
specifically service connected for Celiac Disease, the 
evidence indicates that the veteran's symptoms have remained 
consistent regardless of the diagnosis assigned; in other 
words, although the diagnosis has changed, the symptoms for 
which the veteran is service connected, namely abnormal bowel 
movements with diarrhea, have not.  Consequently, the Board 
has recharacterized this issue as one for an increased rating 
for a gastrointestinal condition.  

DC 7319 provides a 10 percent rating for moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress.  The Board finds that the foregoing 
evidence most nearly approximates a 10 percent rating under 
DC 7319.  A rating in excess of 10 percent is not warranted, 
however.  DC 7319 provides a 20 percent rating for severe 
symptoms, manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
The evidence does not indicate that the veteran has 
"severe" symptomatology.  The treatment records indicate 
that the veteran's symptoms were manifested by occasional 
diarrhea and abdominal cramping after eating, with no recent 
history of constipation, abdominal pain, non-cramping 
abdominal distress, or near-constant abdominal cramping.  The 
Board finds that the veteran's symptoms most nearly 
approximate the 10 percent rating; consequently, a 10 percent 
rating, but no higher, is granted for the veteran's 
gastrointestinal disorder.  

Hearing loss

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as sensorineural 
hearing loss, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's retirement examination record reports that July 
2005 audiological examination revealed that the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
10
5
5
20
5

An August 2005 VA audiological examination record reports 
that the veteran's puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
15
10
10
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner stated that the veteran 
had normal hearing thresholds.  Physical examination also 
revealed that the right and left auricles were within normal 
limits, as was the external ear.  

Although the veteran has reported that he has a hearing 
impairment, manifested mainly by difficulty understanding 
conversation in the presence of noise, and evidence of 
hearing loss at 6000 Hertz,  the foregoing findings do not 
indicate that the veteran has impaired hearing as defined by 
VA regulation, in either ear.  The Board notes that the 
veteran's representative has requested a new audiological 
examination, alleging that the last examination was 
inadequately conducted.  The consistency between the puretone 
thresholds reported in the July and August 2005 examination 
records suggests that the findings are accurate, however, and 
the evidence, to include the veteran's testimony, does not 
indicate that the veteran's hearing has worsened since the 
2005 examinations.  The evidence does not indicate that the 
audiological findings are inaccurate or flawed so the Board 
finds that a new examination is not needed.  Consequently, 
because the evidence of record does not indicate that the 
veteran has hearing loss as defined by VA regulation, the 
veteran's claim of service connection must be denied

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

A VA examination was conducted in August 2006.  The 
examination record reports the veteran's history of a sleep 
disorder.  He stated that he is able to go to sleep, but he 
wakes up, and then goes back to sleep.  The veteran denied 
any other symptoms, though he reported that his wife believed 
he is "a little bit more impatient and got angry easily."  
The examiner stated that the criteria for a diagnosis of PTSD 
were not met.  He noted that although the veteran was in an 
area of combat, he did not describe events that involved risk 
of death or injury to him, and his response was not reported 
as intense helplessness or horror.  Additionally, the 
examiner noted that there was no history of dreams, 
nightmares, flashbacks, irritability, or startle.  The 
examiner also found that the veteran's symptom (sleep 
difficulty) had no impact on employment, routine 
responsibilities, family role, physical health, 
relationships, or quality of life, and only a mild affect of 
activities of daily living and leisure activities.  The 
examiner stated that the veteran's "insomnia" has lasted 
since his experience in the Gulf War, but it did not affect 
his functioning.  The examiner did not diagnose the veteran 
with an Axis 1 disorder.  

At his personal hearing, the veteran confirmed that the 
symptom he was seeking service connection for was insomnia.  
He denied other symptoms and reported that he did not have a 
current diagnosis of PTSD.  As stated above, a current 
diagnosis is required for service connection to be warranted.  
As the evidence does not indicate that the veteran has PTSD, 
service connection must be denied.  

ORDER

A rating in excess of 10 percent for a left knee disability 
is denied.

A compensable rating for a right knee disability is denied.

A rating of 10 percent, but no higher, for a gastrointestinal 
disorder is granted.

Service connection for hearing loss is denied.

Service connection for PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


